DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 5/06/2021, the examiner has carefully considered the amendments.  The rejection of claims 17, 24-26 and 30 under both 35 USC 112(b) and 35 USC 112(d) (claims 17 and 30) have been overcome by applicants’ arguments and/or amendment to the claims and is hereby withdrawn. 

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 5/06/2021, with respect to claims 12-31 have been fully considered and are persuasive.  The rejection of claims 12-28 and 30 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Treadway (6,780,232)  has been withdrawn.   Treadway does not expressly teach the addition of a structure reinforcing polymer having a number average molecular mass of greater than 3,000 g/mol.  The closest prior art would be to Kunzel et al (8,840,986) which sets forth radiation curable laminatable ink compositions comprising thermoplastic polymers corresponding to applicants’ structure-reinforcing polymer as defined.  However, the primary difference is Kunzel does not set forth the addition and/or use of an alkoxysilane for forming at least one inorganic matrix.  Kunzel sets forth adhesion promoters which may be silane containing materials; however, said silanes are reactive with the acrylate components in the system since they have reactive groups, such as vinyl, acrylate, amine and the like groups.  The use of alkoxysilanes is not disclosed and a skilled artisan would find no suggestion to add said component to form an inorganic matrix within the curable ink system as set forth.  Thus the instant claims are distinguished over the prior art.  


Allowable Subject Matter

Claims 12-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc